- BB&T Exhibit 99.2 BB&T Corporation Quarterly Performance Summary Third Quarter 2010 BB&T Corporation Quarterly Performance Summary Table of Contents Page Financial Highlights 3 Financial Highlights - Five Quarter Trend 4 Consolidated Statements of Income 5 Consolidated Statements of Income - Five Quarter Trend 6 Consolidated Balance Sheets 7 Consolidated Balance Sheets - Five Quarter Trend 8 Average Balance Sheets 9 Average Balance Sheets - Five Quarter Trend 10 Average Balances and Rates - Quarters 11-12 Average Balances and Rates - Year-To-Date 13 Credit Quality 14-16 Credit Quality - Supplemental Schedules Supplemental Commercial Real Estate Loan Portfolio Information 17 Supplemental Residential Mortgage Portfolio Information 18 Supplemental Troubled Debt Restructurings Information 19 Capital Information - Five Quarter Trend 20 Selected Growth Rates Adjusted for Purchase Acquisitions and Selected Items 21 Selected Items & Additional Information 22 NON-GAAP Reconciliation Table 23 2 BB&T Corporation Financial Highlights (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date September 30 % September 30 % 2010 2009 Change 2010 2009 Change Summary Income Statement Interest income $ 1,796 $ 1,776 1.1 % $ 5,461 $ 5,155 5.9 % Interest expense 449 509 (11.8 ) 1,375 1,547 (11.1 ) Net interest income - taxable equivalent 1,347 1,267 6.3 4,086 3,608 13.2 Less: Taxable-equivalent adjustment 33 30 10.0 98 87 12.6 Net interest income 1,314 1,237 6.2 3,988 3,521 13.3 Provision for credit losses 770 709 8.6 1 2,086 (4 .4 ) Net interest income after provision for credit losses 544 528 3.0 1,993 1,435 38.9 Noninterest income 1,110 940 18.1 2 2,964 1.0 Noninterest expense 1,408 1,320 6.7 4,249 3,570 19.0 Income before income taxes 246 148 66.2 737 829 (11.1 ) Provision for income taxes 27 (9 ) NM 100 146 (31.5 ) Net income 219 157 39.5 637 683 (6.7 ) Noncontrolling interest 9 5 80.0 29 15 93.3 Dividends and accretion on preferred stock - 124 (100.0 ) Net income available to common shareholders 210 152 38.2 608 544 11.8 Per Common Share Data Earnings Basic $ .30 $ .23 30.4 % $ .88 $ .89 (1.1 ) % Diluted .30 .23 30.4 .87 .88 (1.1 ) Cash dividends declared .15 .15 - .45 1.09 (58.7 ) Book value 24.11 23.41 3.0 24.11 23.41 3.0 Tangible book value (1) 15.25 14.10 8.2 15.25 14.10 8.2 End of period shares outstanding (in thousands) 693,560 687,446 0.9 693,560 687,446 0.9 Weighted average shares (in thousands) Basic 693,017 665,408 4.1 691,982 609,698 13.5 Diluted 701,535 672,457 4.3 700,551 615,307 13.9 Performance Ratios Return on average assets .56 % .40 % .53 % .60 % Return on average common shareholders' equity 4.91 3.90 4.84 5.09 Net interest margin - taxable equivalent 4.09 3.68 4.03 3.61 Fee income ratio (2) 42.3 41.8 40.7 43.4 Efficiency ratio (2) 54.1 52.0 53.4 50.2 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 2.81 % 2.48 % 2.81 % 2.48 % Loans and leases plus foreclosed property 4.11 3.78 4.11 3.78 Net charge-offs as a percentage of average loans and leases 3.31 1.71 2.55 1.70 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.56 2.29 2.56 2.29 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.32 X .93 X 1.32 X .93 X Average Balances Total assets $ 155,666 $ 157,451 (1.1 ) % $ 159,723 $ 151,969 5.1 % Securities available for sale 23,277 31,511 (26.1 ) 28,156 30,511 (7.7 ) Loans and leases 104,755 103,334 1.4 104,396 100,892 3.5 Deposits 103,505 107,310 (3.5 ) 107,171 98,592 8.7 Client deposits 99,914 96,349 3.7 102,272 88,848 15.1 Shareholders' equity 17,035 15,537 9.6 16,864 16,206 4.1 Period-End Balances Total assets $ 157,230 $ 165,328 (4.9 ) % $ 157,230 $ 165,328 (4.9 ) % Securities available for sale 24,497 33,477 (26.8 ) 24,497 33,477 (26.8 ) Loans and leases 106,014 107,027 (0.9 ) 106,014 107,027 (0.9 ) Deposits 106,419 114,510 (7.1 ) 106,419 114,510 (7.1 ) Client deposits 99,399 103,725 (4.2 ) 99,399 103,725 (4.2 ) Shareholders' equity 16,787 16,142 4.0 16,787 16,142 4.0 Capital Ratios (3) Risk-based Tier 1 11.7 % 11.1 % 11.7 % 11.1 % Total 15.7 15.6 15.7 15.6 Leverage 9.3 8.5 9.3 8.5 Tangible common equity (1) 7.0 6.1 7.0 6.1 Tier 1 common equity to risk-weighted assets (1) 9.0 8.4 9.0 8.4 Applicable ratios are annualized. Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 20 of this supplement. Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 22 of this supplement. See Non-GAAP reconciliations. Current quarter regulatory capital information is preliminary. NM - not meaningful. Return to Table of Contents 3 BB&T Corporation Financial Highlights - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2010 2010 2010 2009 2009 Summary Income Statement Interest income $ 1,796 $ 1,852 $ 1,813 $ 1,853 $ 1,776 Interest expense 449 460 466 498 509 Net interest income - taxable equivalent 1,347 1,392 1,347 1,355 1,267 Less: Taxable-equivalent adjustment 33 32 33 32 30 Net interest income 1,314 1,360 1,314 1,323 1,237 Provision for credit losses 770 650 575 725 709 Net interest income after provision for credit losses 544 710 739 598 528 Noninterest income 1,110 1,039 844 970 940 Noninterest expense 1,408 1,500 1,341 1,361 1,320 Income before income taxes 246 249 242 207 148 Provision for income taxes 27 25 48 13 (9 ) Net income 219 224 194 194 157 Noncontrolling interest 9 14 6 9 5 Net income available to common shareholders 210 210 188 185 152 Per Common Share Data Earnings Basic $ .30 $ .30 $ .27 $ .27 $ .23 Diluted .30 .30 .27 .27 .23 Cash dividends declared .15 .15 .15 .15 .15 Book value 24.11 24.07 23.80 23.47 23.41 Tangible book value (1) 15.25 14.93 14.67 14.44 14.10 End of period shares outstanding (in thousands) 693,560 692,777 691,869 689,750 687,446 Weighted average shares (in thousands) Basic 693,017 692,113 690,792 688,590 665,408 Diluted 701,535 701,322 698,675 696,038 672,457 Performance Ratios Return on average assets .56 % .56 % .48 % .47 % .40 % Return on average common shareholders' equity 4.91 5.01 4.59 4.52 3.90 Net interest margin - taxable equivalent 4.09 4.12 3.88 3.80 3.68 Fee income ratio (2) 42.3 40.8 39.0 41.2 41.8 Efficiency ratio (2) 54.1 53.7 52.4 51.4 52.0 Credit Quality (including amounts related to covered loans and covered foreclosed property) Nonperforming assets as a percentage of Total assets 2.81 % 2.90 % 2.84 % 2.65 % 2.48 % Loans and leases plus foreclosed property 4.11 4.24 4.38 4.07 3.78 Net charge-offs as a percentage of average loans and leases 3.31 2.48 1.84 1.83 1.71 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.56 2.66 2.65 2.51 2.29 Ratio of allowance for loan and lease losses to nonperforming loans and leases held for investment 1.32 X .98 X .94 X .96 X .93 X Average Balances Total assets $ 155,666 $ 159,786 $ 163,807 $ 164,719 $ 157,451 Securities available for sale 23,277 28,309 32,989 33,351 31,511 Loans and leases 104,755 103,964 104,468 105,869 103,334 Deposits 103,505 107,060 111,031 113,622 107,310 Client deposits 99,914 102,203 104,754 105,426 96,349 Shareholders' equity 17,035 16,925 16,627 16,336 15,537 Period-End Balances Total assets $ 157,230 $ 155,083 $ 163,700 $ 165,764 $ 165,328 Securities available for sale 24,497 23,662 32,654 33,253 33,477 Loans and leases 106,014 104,719 104,401 106,207 107,027 Deposits 106,419 104,451 113,723 114,965 114,510 Client deposits 99,399 101,115 104,109 106,760 103,725 Shareholders' equity 16,787 16,740 16,528 16,241 16,142 Capital Ratios (3) Risk-based Tier 1 11.7 % 11.7 % 11.6 % 11.5 % 11.1 % Total 15.7 15.8 15.9 15.8 15.6 Leverage 9.3 8.9 8.7 8.5 8.5 Tangible common equity (1) 7.0 7.0 6.4 6.2 6.1 Tier 1 common equity to risk-weighted assets (1) 9.0 8.9 8.6 8.5 8.4 Applicable ratios are annualized. (1) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. See the calculations and management's reasons for using these measures on page 20 of this supplement. (2) Excludes securities gains (losses), foreclosed property expense, amortization of intangible assets, merger-related and restructuring charges, the impacts of FDIC loss share accounting, and other selected items as detailed on page 22 of this supplement. See Non-GAAP reconciliations. (3) Current quarter regulatory capital information is preliminary. Return to Table of Contents 4 BB&T Corporation Consolidated Statements of Income (Dollars in millions, except per share data, shares in thousands) Quarter Ended Year-to-Date Sept. 30 Change Sept. 30 Change 2010 2009 $ % 2010 2009 $ % Interest Income Interest and fees on loans and leases $ 1,549 $ 1,414 $ 135 9.5 % $ 4,514 $ 4,072 $ 442 10.9 % Interest and dividends on securities 207 327 (120 ) (36.7 ) 834 978 (144 ) (14.7 ) Interest on other earning assets 6 4 2 50.0 12 14 (2 ) (14.3 ) Total interest income 1,762 1,745 17 1.0 5,360 5,064 296 5.8 Interest Expense Interest on deposits 225 311 (86 ) (27.7 ) 725 977 (252 ) (25.8 ) Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 5 11 (6 ) (54.5 ) 16 51 (35 ) (68.6 ) Interest on long-term debt 218 186 32 17.2 631 515 116 22.5 Total interest expense 448 508 (60 ) (11.8 ) 1,372 1,543 (171 ) (11.1 ) Net interest income 1,314 1,237 77 6.2 3,988 3,521 467 13.3 Provision for credit losses 770 709 61 8.6 1,995 2,086 (91 ) (4.4 ) Net interest income after provision for credit losses 544 528 16 3.0 1,993 1,435 558 38.9 Noninterest income Insurance income 252 254 (2 ) (0.8 ) 792 787 5 .6 Service charges on deposits 147 180 (33 ) (18.3 ) 475 504 (29 ) (5.8 ) Mortgage banking income 184 144 40 27.8 383 516 (133 ) (25.8 ) Investment banking and brokerage fees and commissions 85 89 (4 ) (4.5 ) 255 263 (8 ) (3.0 ) Other nondeposit fees and commissions 74 59 15 25.4 202 165 37 22.4 Checkcard fees 70 59 11 18.6 201 165 36 21.8 Bankcard fees and merchant discounts 45 41 4 9.8 130 115 15 13.0 Trust and investment advisory revenues 40 36 4 11.1 117 101 16 15.8 Income from bank-owned life insurance 30 24 6 25.0 92 72 20 27.8 FDIC loss share income, net (43 ) 3 (46 ) NM (116 ) 3 (119 ) NM Securities gains, net 239 31 208 NM 455 200 255 127.5 Other income (13 ) 20 (33 ) (165.0 ) 7 73 (66 ) (90.4 ) Total noninterest income 1,110 940 170 18.1 2,993 2,964 29 1.0 Noninterest Expense Personnel expense 642 644 (2 ) (0.3 ) 1,937 1,867 70 3.7 Foreclosed property expense 167 118 49 41.5 585 214 371 173.4 Occupancy and equipment expense 157 149 8 5.4 453 406 47 11.6 Professional services 84 68 16 23.5 242 185 57 30.8 Regulatory charges 61 44 17 38.6 152 183 (31 ) (16.9 ) Loan processing expenses 53 38 15 39.5 135 101 34 33.7 Amortization of intangibles 30 29 1 3.4 94 78 16 20.5 Merger-related and restructuring charges, net 10 18 (8 ) (44.4 ) 65 29 36 124.1 Other expenses 204 212 (8 ) (3.8 ) 586 507 79 15.6 Total noninterest expense 1,408 1,320 88 6.7 4,249 3,570 679 19.0 Earnings Income before income taxes 246 148 98 66.2 737 829 (92 ) (11.1 ) Provision for income taxes 27 (9 ) 36 NM 100 146 (46 ) (31.5 ) Net Income 219 157 62 39.5 637 683 (46 ) (6.7 ) Noncontrolling interest 9 5 4 80.0 29 15 14 93.3 Dividends and accretion on preferred stock - 124 (124 ) (100.0 ) Net income available to common shareholders $ 210 $ 152 $ 58 38.2 % $ 608 $ 544 $ 64 11.8 % Earnings Per Common Share Basic $ .30 $ .23 $ .07 30.4 % $ .88 $ .89 $ (.01 ) (1.1 ) % Diluted .30 .23 .07 30.4 .87 .88 (.01 ) (1.1 ) Weighted Average Shares Outstanding Basic 693,017 665,408 27,609 4.1 691,982 609,698 82,284 13.5 Diluted 701,535 672,457 29,078 4.3 700,551 615,307 85,244 13.9 NM - not meaningful. Return to Table of Contents 5 BB&T Corporation Consolidated Statements of Income - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2010 2010 2010 2009 2009 Interest Income Interest and fees on loans and leases $ 1,549 $ 1,525 $ 1,440 $ 1,475 $ 1,414 Interest and dividends on securities 207 291 336 341 327 Interest on other earning assets 6 3 3 4 4 Total interest income 1,762 1,819 1,779 1,820 1,745 Interest Expense Interest on deposits 225 241 259 294 311 Interest on federal funds purchased, securities sold under repurchase agreements and short-term borrowed funds 5 6 5 7 11 Interest on long-term debt 218 212 201 196 186 Total interest expense 448 459 465 497 508 Net interest income 1,314 1,360 1,314 1,323 1,237 Provision for credit losses 770 650 575 725 709 Net interest income after provision for credit losses 544 710 739 598 528 Noninterest income Insurance income 252 287 253 260 254 Service charges on deposits 147 164 164 186 180 Mortgage banking income 184 110 89 142 144 Investment banking and brokerage fees and commissions 85 91 79 83 89 Other nondeposit fees and commissions 74 63 65 64 59 Checkcard fees 70 70 61 62 59 Bankcard fees and merchant discounts 45 45 40 41 41 Trust and investment advisory revenues 40 39 38 38 36 Income from bank-owned life insurance 30 31 31 25 24 FDIC loss share income, net (43 ) (78 ) 5 11 3 Securities gains (losses), net 239 219 (3 ) (1 ) 31 Other income (13 ) (2 ) 22 59 20 Total noninterest income 1,110 1,039 844 970 940 Noninterest Expense Personnel expense 642 649 646 650 644 Foreclosed property expense 167 240 178 142 118 Occupancy and equipment expense 157 158 138 173 149 Professional services 84 86 72 77 68 Regulatory charges 61 46 45 47 44 Loan processing expenses 53 47 35 34 38 Amortization of intangibles 30 32 32 36 29 Merger-related and restructuring charges, net 10 38 17 9 18 Other expenses 204 204 178 193 212 Total noninterest expense 1,408 1,500 1,341 1,361 1,320 Earnings Income before income taxes 246 249 242 207 148 Provision for income taxes 27 25 48 13 (9 ) Net Income 219 224 194 194 157 Noncontrolling interest 9 14 6 9 5 Net income available to common shareholders $ 210 $ 210 $ 188 $ 185 $ 152 Earnings Per Common Share Basic $ .30 $ .30 $ .27 $ .27 $ .23 Diluted .30 .30 .27 .27 .23 Weighted Average Shares Outstanding Basic 693,017 692,113 690,792 688,590 665,408 Diluted 701,535 701,322 698,675 696,038 672,457 Return to Table of Contents 6 BB&T Corporation Consolidated Balance Sheets (Dollars in millions) As of September 30, Change 2010 2009 $ % Assets Cash and due from banks $ 1,225 $ 1,292 $ (67 ) (5.2 ) % Interest-bearing deposits with banks 944 579 365 63.0 Federal funds sold and securities purchased under resale agreements or similar arrangements 285 520 (235 ) (45.2 ) Segregated cash due from banks 269 286 (17 ) (5.9 ) Trading securities at fair value 568 686 (118 ) (17.2 ) Securities available for sale at fair value (1) 24,497 33,477 (8,980 ) (26.8 ) Loans and leases: Commercial loans and leases 48,131 49,591 (1,460 ) (2.9 ) Direct retail loans 13,828 14,482 (654 ) (4.5 ) Sales finance loans 6,972 6,493 479 7.4 Revolving credit loans 2,065 1,929 136 7.1 Mortgage loans 16,316 15,463 853 5.5 Specialized lending 8,047 7,497 550 7.3 Other acquired loans 69 141 (72 ) (51.1 ) Total loans and leases held for investment (excluding covered loans) 95,428 95,596 (168 ) (0.2 ) Covered loans 6,753 8,305 (1,552 ) (18.7 ) Total loans and leases held for investment 102,181 103,901 (1,720 ) (1.7 ) Loans held for sale 3,833 3,126 707 22.6 Total loans and leases 106,014 107,027 (1,013 ) (0.9 ) Allowance for loan and lease losses (2,611 ) (2,379 ) (232 ) 9.8 FDIC loss share receivable 1,924 3,336 (1,412 ) (42.3 ) Premises and equipment 1,831 1,591 240 15.1 Goodwill 6,013 6,183 (170 ) (2.7 ) Core deposit and other intangible assets 535 645 (110 ) (17.1 ) Residential mortgage servicing rights at fair value 585 639 (54 ) (8.5 ) Other assets (2) 15,151 11,446 3,705 32.4 Total assets $ 157,230 $ 165,328 $ (8,098 ) (4.9 ) % Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 20,607 $ 18,673 $ 1,934 10.4 % Interest checking 2,225 3,621 (1,396 ) (38.6 ) Other client deposits 52,795 48,878 3,917 8.0 Client certificates of deposit 23,772 32,553 (8,781 ) (27.0 ) Total client deposits 99,399 103,725 (4,326 ) (4.2 ) Other interest-bearing deposits 7,020 10,785 (3,765 ) (34.9 ) Total deposits 106,419 114,510 (8,091 ) (7.1 ) Fed funds purchased, repos and other borrowings 5,820 8,357 (2,537 ) (30.4 ) Long-term debt 22,111 21,317 794 3.7 Other liabilities 6,093 5,002 1,091 21.8 Total liabilities 140,443 149,186 (8,743 ) (5.9 ) Shareholders' equity: Common stock 3,468 3,437 31 0.9 Additional paid-in capital 5,753 5,563 190 3.4 Retained earnings 7,833 7,458 375 5.0 Accumulated other comprehensive loss (335 ) (364 ) 29 (8.0 ) Noncontrolling interest 68 48 20 41.7 Total shareholders' equity 16,787 16,142 645 4.0 Total liabilities and shareholders' equity $ 157,230 $ 165,328 $ (8,098 ) (4.9 ) % (1) Includes $1.5 billion and $1.2 billion at September 30, 2010 and September 30, 2009, respectively, covered by FDIC loss sharing agreements. Includes $314 million and $210 million of foreclosed property and other assets covered by FDIC loss sharing agreements at September 30, 2010 and September 30, 2009, respectively. Return to Table of Contents 7 BB&T Corporation Consolidated Balance Sheets - Five Quarter Trend (Dollars in millions) As of Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2010 2010 2010 2009 2009 Assets Cash and due from banks $ 1,225 $ 1,270 $ 1,265 $ 1,584 $ 1,292 Interest-bearing deposits with banks 944 931 574 667 579 Federal funds sold and securities purchased under resale agreements or similar arrangements 285 308 399 398 520 Segregated cash due from banks 269 255 269 270 286 Trading securities at fair value 568 587 651 636 686 Securities available for sale at fair value (1) 24,497 23,662 32,654 33,253 33,477 Loans and leases: Commercial loans and leases 48,131 49,054 49,304 49,820 49,591 Direct retail loans 13,828 13,939 14,055 14,283 14,482 Sales finance loans 6,972 6,863 6,555 6,290 6,493 Revolving credit loans 2,065 2,024 1,981 2,016 1,929 Mortgage loans 16,316 15,452 15,498 15,435 15,463 Specialized lending 8,047 7,954 7,394 7,670 7,497 Other acquired loans 69 85 99 123 141 Total loans and leases held for investment (excluding covered loans) 95,428 95,371 94,886 95,637 95,596 Covered loans 6,753 7,177 7,458 8,019 8,305 Total loans and leases held for investment 102,181 102,548 102,344 103,656 103,901 Loans held for sale 3,833 2,171 2,057 2,551 3,126 Total loans and leases 106,014 104,719 104,401 106,207 107,027 Allowance for loan and lease losses (2,611 ) (2,723 ) (2,714 ) (2,600 ) (2,379 ) FDIC loss share receivable 1,924 2,230 2,611 3,062 3,336 Premises and equipment 1,831 1,835 1,798 1,583 1,591 Goodwill 6,013 6,067 6,055 6,053 6,183 Core deposit and other intangible assets 535 569 601 640 645 Residential mortgage servicing rights at fair value 585 665 875 832 639 Other assets (2) 15,151 14,708 14,261 13,179 11,446 Total assets $ 157,230 $ 155,083 $ 163,700 $ 165,764 $ 165,328 Liabilities and Shareholders' Equity Deposits: Noninterest-bearing deposits $ 20,607 $ 19,767 $ 19,022 $ 18,945 $ 18,673 Interest checking 2,225 3,760 3,504 3,420 3,621 Other client deposits 52,795 49,989 51,897 52,097 48,878 Client certificates of deposit 23,772 27,599 29,686 32,298 32,553 Total client deposits 99,399 101,115 104,109 106,760 103,725 Other interest-bearing deposits 7,020 3,336 9,614 8,205 10,785 Total deposits 106,419 104,451 113,723 114,965 114,510 Fed funds purchased, repos and other borrowings 5,820 6,080 7,020 8,106 8,357 Long-term debt 22,111 22,086 21,428 21,376 21,317 Other liabilities 6,093 5,726 5,001 5,076 5,002 Total liabilities 140,443 138,343 147,172 149,523 149,186 Shareholders' equity: Common stock 3,468 3,464 3,459 3,449 3,437 Additional paid-in capital 5,753 5,720 5,677 5,620 5,563 Retained earnings 7,833 7,729 7,624 7,539 7,458 Accumulated other comprehensive loss (335 ) (237 ) (292 ) (417 ) (364 ) Noncontrolling interest 68 64 60 50 48 Total shareholders' equity 16,787 16,740 16,528 16,241 16,142 Total liabilities and shareholders' equity $ 157,230 $ 155,083 $ 163,700 $ 165,764 $ 165,328 (1) Includes $1.5 billion, $1.4 billion, $1.3 billion, $1.2 billion and $1.2 billion at September 30, 2010, June 30, 2010, March 31, 2010, December 31, 2009 and September 30, 2009, respectively, covered by FDIC loss sharing agreements. Includes $314 million, $222 million, $229 million, $215 million and $210 million of foreclosed property and other assets covered by FDIC loss sharing agreements at September 30, 2010, June 30, 2010, March 31, 2010, December 31, 2009 and September 30, 2009, respectively. Return to Table of Contents 8 BB&T Corporation Average Balance Sheets (Dollars in millions) Quarter Ended Year-to-Date September 30 Change September 30 Change 2010 2009 $ % 2010 2009 $ % Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 54 $ 1,180 $ (1,126 ) (95.4 ) % $ 742 $ 1,144 $ (402 ) (35.1 ) % Mortgage-backed securities issued by GSE 18,636 25,892 (7,256 ) (28.0 ) 22,729 25,111 (2,382 ) (9.5 ) States and political subdivisions 2,019 2,190 (171 ) (7.8 ) 2,067 2,243 (176 ) (7.8 ) Non-agency mortgage-backed securities 1,152 1,411 (259 ) (18.4 ) 1,225 1,477 (252 ) (17.1 ) Other securities 209 252 (43 ) (17.1 ) 201 339 (138 ) (40.7 ) Covered securities 1,207 586 621 106.0 1,192 197 995 NM Total securities 23,277 31,511 (8,234 ) (26.1 ) 28,156 30,511 (2,355 ) (7.7 ) Other earning assets 2,951 2,331 620 26.6 2,913 2,169 744 34.3 Loans and leases Commercial loans and leases 48,620 49,916 (1,296 ) (2.6 ) 49,024 50,294 (1,270 ) (2.5 ) Direct retail loans 13,867 14,507 (640 ) (4.4 ) 14,008 14,849 (841 ) (5.7 ) Sales finance loans 6,906 6,528 378 5.8 6,682 6,391 291 4.6 Revolving credit loans 2,048 1,886 162 8.6 2,013 1,819 194 10.7 Mortgage loans 15,828 15,515 313 2.0 15,625 16,088 (463 ) (2.9 ) Specialized lending 8,046 7,542 504 6.7 7,725 7,009 716 10.2 Other acquired loans 73 75 (2 ) (2.7 ) 93 25 68 NM Total loans and leases held for investment (excluding covered loans) 95,388 95,969 (581 ) (0.6 ) 95,170 96,475 (1,305 ) (1.4 ) Covered loans 6,957 4,380 2,577 58.8 7,251 1,476 5,775 NM Total loans and leases held for investment 102,345 100,349 1,996 2.0 102,421 97,951 4,470 4.6 Loans held for sale 2,410 2,985 (575 ) (19.3 ) 1,975 2,941 (966 ) (32.8 ) Total loans and leases 104,755 103,334 1,421 1.4 104,396 100,892 3,504 3.5 Total earning assets 130,983 137,176 (6,193 ) (4.5 ) 135,465 133,572 1,893 1.4 Non-earning assets 24,683 20,275 4,408 21.7 24,258 18,397 5,861 31.9 Total assets $ 155,666 $ 157,451 $ (1,785 ) (1.1 )% $ 159,723 $ 151,969 $ 7,754 5.1 % Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 20,099 $ 17,389 $ 2,710 15.6 % $ 19,309 $ 15,566 $ 3,743 24.0 % Interest checking 3,482 2,762 720 26.1 3,710 2,632 1,078 41.0 Other client deposits 50,458 47,046 3,412 7.3 50,787 43,248 7,539 17.4 Client certificates of deposit 25,875 29,152 (3,277 ) (11.2 ) 28,466 27,402 1,064 3.9 Total client deposits 99,914 96,349 3,565 3.7 102,272 88,848 13,424 15.1 Other interest-bearing deposits 3,591 10,961 (7,370 ) (67.2 ) 4,899 9,744 (4,845 ) (49.7 ) Total deposits 103,505 107,310 (3,805 ) (3.5 ) 107,171 98,592 8,579 8.7 Fed funds purchased, repos and other borrowings 7,355 9,964 (2,609 ) (26.2 ) 8,879 13,808 (4,929 ) (35.7 ) Long-term debt 21,833 19,867 1,966 9.9 21,573 18,362 3,211 17.5 Other liabilities 5,938 4,773 1,165 24.4 5,236 5,001 235 4.7 Total liabilities 138,631 141,914 (3,283 ) (2.3 ) 142,859 135,763 7,096 5.2 Shareholders' equity 17,035 15,537 1,498 9.6 16,864 16,206 658 4.1 Total liabilities and shareholders' equity $ 155,666 $ 157,451 $ (1,785 ) (1.1 ) % $ 159,723 $ 151,969 $ 7,754 5.1 % Average balances exclude basis adjustments for fair value hedges. NM - not meaningful. Return to Table of Contents 9 BB&T Corporation Average Balance Sheets - Five Quarter Trend (Dollars in millions) Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2010 2010 2010 2009 2009 Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 54 $ 554 $ 1,636 $ 2,162 $ 1,180 Mortgage-backed securities issued by GSE 18,636 23,080 26,558 26,332 25,892 States and political subdivisions 2,019 2,077 2,107 2,141 2,190 Non-agency mortgage-backed securities 1,152 1,214 1,311 1,361 1,411 Other securities 209 192 202 194 252 Covered securities 1,207 1,192 1,175 1,161 586 Total securities 23,277 28,309 32,989 33,351 31,511 Other earning assets 2,951 3,101 2,681 2,655 2,331 Loans and leases Commercial loans and leases 48,620 49,079 49,380 49,419 49,916 Direct retail loans 13,867 13,994 14,165 14,379 14,507 Sales finance loans 6,906 6,729 6,406 6,393 6,528 Revolving credit loans 2,048 2,002 1,991 1,961 1,886 Mortgage loans 15,828 15,586 15,459 15,452 15,515 Specialized lending 8,046 7,645 7,479 7,533 7,542 Other acquired loans 73 96 108 133 75 Total loans and leases held for investment (excluding covered loans) 95,388 95,131 94,988 95,270 95,969 Covered loans 6,957 7,162 7,642 8,095 4,380 Total loans and leases held for investment 102,345 102,293 102,630 103,365 100,349 Loans held for sale 2,410 1,671 1,838 2,504 2,985 Total loans and leases 104,755 103,964 104,468 105,869 103,334 Total earning assets 130,983 135,374 140,138 141,875 137,176 Non-earning assets 24,683 24,412 23,669 22,844 20,275 Total assets $ 155,666 $ 159,786 $ 163,807 $ 164,719 $ 157,451 Liabilities and Shareholders' Equity Deposits Noninterest-bearing deposits $ 20,099 $ 19,346 $ 18,464 $ 18,822 $ 17,389 Interest checking 3,482 3,905 3,745 3,419 2,762 Other client deposits 50,458 50,207 51,712 50,623 47,046 Client certificates of deposit 25,875 28,745 30,833 32,562 29,152 Total client deposits 99,914 102,203 104,754 105,426 96,349 Other interest-bearing deposits 3,591 4,857 6,277 8,196 10,961 Total deposits 103,505 107,060 111,031 113,622 107,310 Fed funds purchased, repos and other borrowings 7,355 9,105 10,207 8,584 9,964 Long-term debt 21,833 21,660 21,221 21,232 19,867 Other liabilities 5,938 5,036 4,721 4,945 4,773 Total liabilities 138,631 142,861 147,180 148,383 141,914 Shareholders' equity 17,035 16,925 16,627 16,336 15,537 Total liabilities and shareholders' equity $ 155,666 $ 159,786 $ 163,807 $ 164,719 $ 157,451 Average balances exclude basis adjustments for fair value hedges. Return to Table of Contents 10 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended September 30, 2010 June 30, 2010 Interest Interest Average Income/ Yields/ Average Income/ Yields/ Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 54 $ - 4.65 % $ 554 $ 5 3.68 % Mortgage-backed securities issued by GSE 18,636 150 3.22 23,080 217 3.77 States and political subdivisions 2,019 29 5.55 2,077 28 5.45 Non-agency mortgage-backed securities 1,152 17 5.90 1,214 18 5.84 Other securities 209 1 2.74 192 1 2.43 Covered securities 1,207 23 7.61 1,192 35 11.65 Total securities 23,277 220 3.78 28,309 304 4.30 Other earning assets 2,951 6 .54 3,101 4 .57 Loans and leases Commercial loans and leases 48,620 517 4.22 49,079 514 4.21 Direct retail loans 13,867 184 5.26 13,994 185 5.31 Sales finance loans 6,906 100 5.73 6,729 100 6.01 Revolving credit loans 2,048 44 8.64 2,002 44 8.69 Mortgage loans 15,828 213 5.39 15,586 215 5.51 Specialized lending 8,046 229 11.33 7,645 221 11.59 Other acquired loans 73 3 18.97 96 3 10.63 Total loans and leases held for investment (excluding covered loans) 95,388 1,290 5.38 95,131 1,282 5.40 Covered loans 6,957 258 14.72 7,162 242 13.52 Total loans and leases held for investment 102,345 1,548 6.01 102,293 1,524 5.97 Loans held for sale 2,410 22 3.56 1,671 20 4.73 Total loans and leases 104,755 1,570 5.96 103,964 1,544 5.95 Total earning assets 130,983 1,796 5.45 135,374 1,852 5.48 Non-earning assets 24,683 24,412 Total assets $ 155,666 $ 159,786 Liabilities and Shareholders' Equity Interest-bearing liabilities Interest checking $ 3,482 3 .29 $ 3,905 3 .31 Other client deposits 50,458 79 .62 50,207 81 .65 Client certificates of deposit 25,875 132 2.02 28,745 144 2.01 Other interest-bearing deposits 3,591 11 1.18 4,857 13 1.06 Total interest-bearing deposits 83,406 225 1.07 87,714 241 1.10 Fed funds purchased, repos and other borrowings 7,355 6 .32 9,105 7 .31 Long-term debt 21,833 218 3.98 21,660 212 3.92 Total interest-bearing liabilities 112,594 449 1.58 118,479 460 1.56 Noninterest-bearing deposits 20,099 19,346 Other liabilities 5,938 5,036 Shareholders' equity 17,035 16,925 Total liabilities and shareholders' equity $ 155,666 $ 159,786 Average interest-rate spread 3.87 3.92 Net interest income/ net interest margin $ 1,347 4.09 % $ 1,392 4.12 % Taxable-equivalent adjustment $ 33 $ 32 Applicable ratios are annualized. (1 ) Excludes basis adjustments for fair value hedges. (2 ) Yields are on a fully taxable-equivalent basis. Return to Table of Contents 11 BB&T Corporation Average Balances and Rates - Quarters (Dollars in millions) Quarter Ended March 31, 2010 December 31, 2009 September 30, 2009 Interest Interest Interest Average Income/ Yields/ Average Income/ Yields/ Average Income/ Yields/ Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 1,636 $ 15 3.61 % $ 2,162 $ 19 3.59 % $ 1,180 $ 12 3.75 % Mortgage-backed securities issued by GSE 26,558 254 3.82 26,332 255 3.87 25,892 256 3.97 States and political subdivisions 2,107 28 5.38 2,141 29 5.42 2,190 31 5.52 Non-agency mortgage-backed securities 1,311 19 5.80 1,361 20 5.81 1,411 20 5.81 Other securities 202 1 2.13 194 2 3.73 252 2 2.75 Covered securities 1,175 34 11.60 1,161 33 11.43 586 17 11.46 Total securities 32,989 351 4.26 33,351 358 4.29 31,511 338 4.28 Other earning assets 2,681 3 .53 2,655 4 .57 2,331 4 .77 Loans and leases Commercial loans and leases 49,380 518 4.25 49,419 525 4.22 49,916 540 4.29 Direct retail loans 14,165 187 5.34 14,379 195 5.38 14,507 199 5.43 Sales finance loans 6,406 100 6.31 6,393 103 6.42 6,528 107 6.49 Revolving credit loans 1,991 44 9.04 1,961 45 9.30 1,886 45 9.44 Mortgage loans 15,459 213 5.51 15,452 213 5.51 15,515 222 5.72 Specialized lending 7,479 211 11.40 7,533 215 11.34 7,542 211 11.15 Other acquired loans 108 3 12.49 133 4 11.01 75 2 10.46 Total loans and leases held for investment (excluding covered loans) 94,988 1,276 5.43 95,270 1,300 5.43 95,969 1,326 5.49 Covered loans 7,642 162 8.61 8,095 161 7.91 4,380 71 6.45 Total loans and leases held for investment 102,630 1,438 5.67 103,365 1,461 5.62 100,349 1,397 5.53 Loans held for sale 1,838 21 4.68 2,504 30 4.85 2,985 37 4.94 Total loans and leases 104,468 1,459 5.65 105,869 1,491 5.60 103,334 1,434 5.52 Total earning assets 140,138 1,813 5.22 141,875 1,853 5.20 137,176 1,776 5.15 Non-earning assets 23,669 22,844 20,275 Total assets $ 163,807 $ 164,719 $ 157,451 Liabilities and Shareholders' Equity Interest-bearing liabilities Interest checking $ 3,745 3 .36 $ 3,419 4 .42 $ 2,762 3 .42 Other client deposits 51,712 90 .70 50,623 106 .83 47,046 102 .86 Client certificates of deposit 30,833 152 2.00 32,562 165 2.01 29,152 177 2.41 Other interest-bearing deposits 6,277 14 .93 8,196 19 .95 10,961 29 1.05 Total interest-bearing deposits 92,567 259 1.14 94,800 294 1.23 89,921 311 1.37 Fed funds purchased, repos and other borrowings 10,207 6 .23 8,584 8 .34 9,964 12 .48 Long-term debt 21,221 201 3.82 21,232 196 3.70 19,867 186 3.73 Total interest-bearing liabilities 123,995 466 1.52 124,616 498 1.59 119,752 509 1.69 Noninterest-bearing deposits 18,464 18,822 17,389 Other liabilities 4,721 4,945 4,773 Shareholders' equity 16,627 16,336 15,537 Total liabilities and shareholders' equity $ 163,807 $ 164,719 $ 157,451 Average interest-rate spread 3.70 3.61 3.46 Net interest income/ net interest margin (3) $ 1,347 3.88 % $ 1,355 3.80 % $ 1,267 3.68 % Taxable-equivalent adjustment $ 33 $ 32 $ 30 Applicable ratios are annualized. (1) Excludes basis adjustments for fair value hedges. (2) Yields are on a fully taxable-equivalent basis. (3) The net interest margin for the fourth quarter 2009 was 3.78% excluding the $9 million adjustment related to the Colonial loan revaluation. Return to Table of Contents 12 BB&T Corporation Average Balances and Rates - Year-To-Date (Dollars in millions) Year-to-Date September 30, 2010 September 30, 2009 Interest Interest Average Income/ Yields/ Average Income/ Yields/ Balances (1) Expense Rates (2) Balances (1) Expense Rates (2) Assets Securities, at amortized cost U.S. government-sponsored entities (GSE) $ 742 $ 20 3.65 % $ 1,144 $ 35 4.02 % Mortgage-backed securities issued by GSE 22,729 621 3.64 25,111 797 4.23 States and political subdivisions 2,067 85 5.46 2,243 97 5.75 Non-agency mortgage-backed securities 1,225 54 5.85 1,477 64 5.82 Other securities 201 3 2.44 339 10 3.93 Covered securities 1,192 92 10.27 197 17 11.33 Total securities 28,156 875 4.14 30,511 1,020 4.46 Other earning assets 2,913 13 .55 2,169 14 .88 Loans and leases Commercial loans and leases 49,024 1,549 4.22 50,294 1,585 4.21 Direct retail loans 14,008 556 5.31 14,849 611 5.50 Sales finance loans 6,682 300 6.00 6,391 310 6.47 Revolving credit loans 2,013 132 8.79 1,819 131 9.59 Mortgage loans 15,625 641 5.47 16,088 698 5.79 Specialized lending 7,725 661 11.44 7,009 607 11.57 Other acquired loans 93 9 13.58 25 2 10.46 Total loans and leases held for investment (excluding covered loans) 95,170 3,848 5.40 96,475 3,944 5.46 Covered loans 7,251 662 12.20 1,476 71 6.45 Total loans and leases held for investment 102,421 4,510 5.89 97,951 4,015 5.48 Loans held for sale 1,975 63 4.23 2,941 106 4.80 Total loans and leases 104,396 4,573 5.85 100,892 4,121 5.46 Total earning assets 135,465 5,461 5.38 133,572 5,155 5.15 Non-earning assets 24,258 18,397 Total assets $ 159,723 $ 151,969 Liabilities and Shareholders' Equity Interest-bearing liabilities Interest checking $ 3,710 9 .32 $ 2,632 7 .37 Other client deposits 50,787 250 .66 43,248 292 .90 Client certificates of deposit 28,466 428 2.01 27,402 582 2.84 Other interest-bearing deposits 4,899 38 1.03 9,744 96 1.31 Total interest-bearing deposits 87,862 725 1.10 83,026 977 1.57 Fed funds purchased, repos and other borrowings 8,879 19 .28 13,808 55 .54 Long-term debt 21,573 631 3.91 18,362 515 3.74 Total interest-bearing liabilities 118,314 1,375 1.55 115,196 1,547 1.79 Noninterest-bearing deposits 19,309 15,566 Other liabilities 5,236 5,001 Shareholders' equity 16,864 16,206 Total liabilities and shareholders' equity $ 159,723 $ 151,969 Average interest-rate spread 3.83 3.36 Net interest income/ net interest margin $ 4,086 4.03 % $ 3,608 3.61 % Taxable-equivalent adjustment $ 98 $ 87 Applicable ratios are annualized. (1 ) Excludes basis adjustments for fair value hedges. (2 ) Yields are on a fully taxable-equivalent basis. Return to Table of Contents 13 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2010 2010 2010 2009 2009 Nonperforming assets (1) Nonaccrual loans and leases Commercial loans and leases $ 1,273 $ 2,075 $ 1,788 $ 1,651 $ 1,610 Direct retail loans 216 234 219 197 187 Sales finance loans 6 6 5 7 7 Mortgage loans (8) 416 387 807 762 662 Specialized lending 62 68 69 96 103 Total nonaccrual loans and leases held for investment 1,973 2,770 2,888 2,713 2,569 Loans held for sale 826 129 6 5 4 Foreclosed real estate 1,309 1,391 1,524 1,451 1,326 Other foreclosed property 39 37 46 58 53 Total nonperforming assets (excluding covered assets) (2) (7) $ 4,147 $ 4,327 $ 4,464 $ 4,227 $ 3,952 Performing troubled debt restructurings (TDRs) (3) Commercial loans and leases $ 876 $ 1,099 $ 969 $ 413 $ 68 Direct retail loans 131 133 130 132 116 Revolving credit loans 62 60 58 54 51 Mortgage loans 689 668 557 471 302 Specialized lending 4 4 1 - - Loans held for sale 30 - Total performing TDRs $ 1,792 $ 1,964 $ 1,715 $ 1,070 $ 537 Loans 90 days or more past due and still accruing (4) Commercial loans and leases $ 20 $ 22 $ 14 $ 7 $ 13 Direct retail loans 69 69 67 82 79 Sales finance loans 27 28 27 30 24 Revolving credit loans 21 20 23 25 23 Mortgage loans (8)(9) 256 209 155 158 172 Specialized lending 7 7 10 12 10 Other acquired loans 5 5 6 5 2 Total loans 90 days past due and still accruing (excluding covered loans) (5) $ 405 $ 360 $ 302 $ 319 $ 323 Loans 30-89 days past due (4) Commercial loans and leases $ 535 $ 431 $ 516 $ 377 $ 365 Direct retail loans 181 188 203 216 205 Sales finance loans 99 95 94 126 127 Revolving credit loans 28 28 30 32 32 Mortgage loans (9) 625 561 555 623 664 Specialized lending 242 225 200 306 298 Other acquired loans 2 2 3 6 1 Total loans 30-89 days past due (excluding covered loans) (6) $ 1,712 $ 1,530 $ 1,601 $ 1,686 $ 1,692 (1 ) Covered and other acquired loans are considered to be performing due to the application of the accretion method. Covered loans that are contractually past due are noted in the footnotes below. (2 ) Excludes foreclosed real estate totaling $276 million, $176 million, $181 million, $160 million and $151 million at September 30, 2010, June 30, 2010, March 31, 2010, December 31, 2009 and September 30, 2009, respectively, that are covered by FDIC loss sharing agreements. (3 ) Excludes TDRs that are nonperforming totaling $489 million, $480 million, $333 million, $248 million and $108 million at September 30, 2010, June 30, 2010, March 31, 2010, December 31, 2009 and September 30, 2009, respectively. These amounts are included in total nonperforming assets. Amounts also exclude restructured covered and other acquired loans accounted for under the accretion method. (4 ) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (5 ) Excludes loans past due 90 days or more that are covered by FDIC loss sharing agreements totaling $1.3 billion at September 30, 2010, $1.5 billion at June 30, 2010, $1.4 billion at March 31, 2010 and December 31, 2009 and $945 million at September 30, 2009. (6 ) Excludes loans totaling $329 million, $429 million, $356 million, $391 million and $564 million past due 30-89 days at September 30, 2010, June 30,2010, March 31, 2010, December 31, 2009 and September 30, 2009, respectively, that are covered by FDIC loss sharing agreements. (7 ) Includes a $207 million reduction from loans sold during the third quarter of 2010 in connection with BB&T's NPA disposition strategy. Includes a $419 million reduction from loans sold during the second quarter of 2010 in connection with BB&T's NPA disposition strategy. (8 ) BB&T revised its nonaccrual policy related to FHA/VA guaranteed mortgage loans during the second quarter of 2010. The change in policy resulted in a decrease in nonaccrual mortgage loans and an increase in mortgage loans 90 days past due and still accruing of approximately $79 million. During the fourth quarter of 2009, BB&T revised its policy related to the reclassification of mortgage loans from nonaccrual to accrual status resulting in an increase of approximately $120 million in nonaccrual mortgage loans. (9 ) Includes mortgage loans past due 90 days or more that are government guaranteed totaling $119 million, $82 million, $7 million, $8 million and $8 million at September 30, 2010, June 30, 2010, March 31, 2010, December 31, 2009 and September 30, 2009, respectively. Includes mortgage loans past due 30-89 days that are government guaranteed totaling $74 million, $42 million, $24 million, $23 million, and $20 million at September 30, 2010, June 30, 2010, March 31, 2010, December 31, 2009 and September 30, 2009, respectively. Past due mortgage loans held for sale are also included in these categories. Return to Table of Contents 14 BB&T Corporation Credit Quality (Dollars in millions) As of/For the Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2010 2010 2010 2009 2009 Allowance for credit losses Beginning balance $ 2,753 $ 2,759 $ 2,672 $ 2,478 $ 2,145 Provision for credit losses (excluding covered loans) 743 652 556 725 709 Provision for covered loans 27 (2 ) 19 - - Charge-offs Commercial loans and leases (1) (683 ) (277 ) (224 ) (238 ) (204 ) Direct retail loans (83 ) (82 ) (86 ) (79 ) (68 ) Sales finance loans (10 ) (10 ) (16 ) (17 ) (14 ) Revolving credit loans (28 ) (31 ) (31 ) (32 ) (32 ) Mortgage loans (2) (52 ) (207 ) (77 ) (76 ) (77 ) Specialized lending (56 ) (64 ) (75 ) (75 ) (73 ) Total charge-offs (912 ) (671 ) (509 ) (517 ) (468 ) Recoveries Commercial loans and leases (1) 19 8 7 9 5 Direct retail loans 7 6 12 7 4 Sales finance loans 2 2 3 2 3 Revolving credit loans 4 4 4 3 3 Mortgage loans (2) 1 1 1 2 2 Specialized lending 6 8 7 6 5 Total recoveries 39 29 34 29 22 Net charge-offs (873 ) (642 ) (475 ) (488 ) (446 ) Other changes - (14 ) (13 ) (43 ) 70 Ending balance $ 2,650 $ 2,753 $ 2,759 $ 2,672 $ 2,478 Allowance for credit losses Allowance for loan and lease losses (excluding covered loans) $ 2,567 $ 2,706 $ 2,695 $ 2,600 $ 2,379 Allowance for covered loans 44 17 19 - - Reserve for unfunded lending commitments 39 30 45 72 99 Total $ 2,650 $ 2,753 $ 2,759 $ 2,672 $ 2,478 As of/For the Nine Months Ended September 30, 2010 2009 Allowance for credit losses Beginning balance $ 2,672 $ 1,607 Provision for credit losses (excluding covered loans) 1,951 2,086 Provision for covered loans 44 - Charge-offs Commercial loans and leases (1) (1,184 ) (482 ) Direct retail loans (251 ) (270 ) Sales finance loans (36 ) (55 ) Revolving credit loans (90 ) (95 ) Mortgage loans (2) (336 ) (204 ) Specialized lending (195 ) (239 ) Total charge-offs (2,092 ) (1,345 ) Recoveries Commercial loans and leases (1) 34 12 Direct retail loans 25 12 Sales finance loans 7 7 Revolving credit loans 12 9 Mortgage loans (2) 3 3 Specialized lending 21 17 Total recoveries 102 60 Net charge-offs (1,990 ) (1,285 ) Other changes (27 ) 70 Ending balance $ 2,650 $ 2,478 (1) Includes net charge-offs of $431 million and $7 million in commercial loans and leases during the third and second quarters of 2010, respectively, in connection with BB&T's NPA disposition strategy. (2) In cludes net charge-offs of $1 million and $141 million in mortgage loans during the third and second quarters of 2010, respectively, in connection with BB&T's NPA disposition strategy. Return to Table of Contents 15 BB&T Corporation Credit Quality As of/For the Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2010 2010 2010 2009 2009 Asset Quality Ratios (including amounts related to covered loans and covered foreclosed property) Loans 30-89 days past due and still accruing as a percentage of total loans and leases (1) 1.93 % 1.87 % 1.87 % 1.96 % 2.11 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1) 1.64 1.82 1.66 1.61 1.18 Nonperforming loans and leases as a percentage of total loans and leases 2.64 2.77 2.77 2.56 2.40 Nonperforming assets as a percentage of: Total assets 2.81 2.90 2.84 2.65 2.48 Loans and leases plus foreclosed property 4.11 4.24 4.38 4.07 3.78 Net charge-offs as a percentage of average loans and leases 3.31 2.48 1.84 1.83 1.71 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.56 2.66 2.65 2.51 2.29 Ratio of allowance for loan and lease losses to: Net charge-offs .75 X 1.06 X 1.41 X 1.34 X 1.35 X Nonperforming loans and leases held for investment 1.32 .98 .94 .96 .93 Asset Quality Ratios (excluding amounts related to covered loans and covered foreclosed property) (2) Loans 30-89 days past due and still accruing as a percentage of total loans and leases (1) 1.72 % 1.57 % 1.65 % 1.72 % 1.71 % Loans 90 days or more past due and still accruing as a percentage of total loans and leases (1) .41 .37 .31 .32 .33 Nonperforming loans and leases as a percentage of total loans and leases 2.82 2.97 2.99 2.77 2.61 Nonperforming assets as a percentage of: Total assets 2.76 2.93 2.86 2.68 2.52 Loans and leases plus foreclosed property 4.12 4.37 4.53 4.24 3.95 Net charge-offs as a percentage of average loans and leases (3) 3.54 2.66 1.99 1.98 1.79 Allowance for loan and lease losses as a percentage of loans and leases held for investment 2.69 2.84 2.84 2.72 2.49 Ratio of allowance for loan and lease losses to: Net charge-offs .74 X 1.05 X 1.40 X 1.34 X 1.35 X Nonperforming loans and leases held for investment 1.30 .98 .93 .96 .93 As of/For the Nine Months Ended September 30, 2010 2009 Asset Quality Ratios Including covered loans: Net charge-offs as a percentage of average loans and leases 2.55 % 1.70 % Ratio of allowance for loan and lease losses to net charge-offs .98 X 1.39 X Excluding covered loans: Net charge-offs as a percentage of average loans and leases (3) 2.74 % 1.73 % Ratio of allowance for loan and lease losses to net charge-offs .96 X 1.39 X Applicable ratios are annualized. (1) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (2) These asset quality ratios have been adjusted to remove the impact of covered loans and covered foreclosed property. Appropriate adjustments to the numerator and denominator have been reflected in the calculation of these ratios. Management believes the inclusion of acquired loans in certain asset quality ratios that include nonperforming assets, past due loans or net charge-offs in the numerator ordenominator results in distortion of these ratios and they may not be comparable to other periods presented or to other portfolios that were not impacted by purchase accounting. (3) Excluding the impact of losses and balances associated with BB&T's NPA disposition strategy, the adjusted net charge-offs ratio would have been 1.80%, 2.06% and 1.94% for the third quarter of 2010, second quarter of 2010 and the nine months ended September 30, 2010, respectively. Return to Table of Contents 16 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions, except average loan and average client size) SUPPLEMENTAL COMMERCIAL REAL ESTATE LOAN PORTFOLIO INFORMATION (1) RESIDENTIAL ACQUISITION, DEVELOPMENT, AND CONSTRUCTION LOANS (ADC) As of / For the Period Ended September 30, 2010 Builder / Land / Land Condos / Construction Development Townhomes Total ADC Total loans outstanding $ 1,151 $ 2,789 $ 229 $ 4,169 Average loan size (in thousands) 231 535 1,105 400 Average client size (in thousands) 554 912 2,419 798 Nonaccrual loans and leases as a percentage of category 19.73 % 19.76 % 14.63 % 19.47 % Gross charge-offs as a percentage of category: Year-to-Date 7.70 17.75 9.70 14.47 Quarter-to-Date 10.57 30.04 18.97 24.11 As of / For the Period Ended September 30, 2010 Gross Charge-Offs as a Percentage of Outstandings Nonaccrual as a RESIDENTIAL ACQUISITION, DEVELOPMENT, AND Total Percentage of CONSTRUCTION LOANS (ADC) BY STATE OF ORIGINATION Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 1,845 16.12 % 7.56 % 14.17 % Virginia 694 10.21 7.62 7.50 South Carolina 394 20.51 13.32 32.93 Georgia 388 31.08 35.00 60.71 Florida 250 32.53 32.02 45.19 Washington, D.C. 141 33.94 24.51 19.33 Tennessee 129 24.26 13.29 24.85 Kentucky 102 29.80 21.46 68.17 West Virginia 101 20.29 17.26 34.38 Maryland 66 2.65 2.53 8.12 Alabama 59 49.15 23.42 23.11 Other - Total $ 4,169 19.47 % 14.47 % 24.11 % OTHER COMMERCIAL REAL ESTATE LOANS (2) As of / For the Period Ended September 30, 2010 Permanent Commercial Income Total Other Commercial Land/ Producing Commercial Construction Development Properties Real Estate Total loans outstanding $ 1,003 $ 1,614 $ 9,432 $ 12,049 Average loan size (in thousands) 1,068 686 511 554 Average client size (in thousands) 1,527 814 771 808 Nonaccrual loans and leases as a percentage of category 2.17 % 15.48 % 3.76 % 5.20 % Gross charge-offs as a percentage of category: Year-to-Date 2.35 9.61 2.80 3.79 Quarter-to-Date 4.38 21.15 6.12 8.11 As of / For the Period Ended September 30, 2010 Gross Charge-Offs as a Percentage of Outstandings Nonaccrual as a OTHER COMMERCIAL REAL ESTATE LOANS BY STATE OF Total Percentage of ORIGINATION (2) Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 3,668 4.43 % 2.95 % 6.27 % Georgia 1,966 9.31 5.83 13.15 Virginia 1,921 1.10 1.15 2.60 South Carolina 956 3.10 1.34 2.15 Florida 833 18.26 14.67 33.20 Washington, D.C. 693 2.53 3.49 7.31 Maryland 574 .61 - - Kentucky 455 3.15 1.88 4.05 West Virginia 429 3.30 1.39 1.81 Tennessee 357 5.74 6.18 11.08 Alabama 94 8.91 4.14 6.54 Other 103 - 2.24 - Total $ 12,049 5.20 % 3.79 % 8.11 % Applicable ratios are annualized. (1) Commercial real estate loans (CRE) are defined as loans to finance non-owner occupied real property where the primary repayment source is the sale or rental/lease of the real property. Definition is based on internal classification. Excludes covered loans and in process items. Includes loans transferred to held for sale in connection with BB&T's NPA disposition strategy. (2) C&I loans secured by real property are excluded. Return to Table of Contents 17 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions, except average loan size) SUPPLEMENTAL RESIDENTIAL MORTGAGE PORTFOLIO INFORMATION (1) As of / For the Period Ended September 30, 2010 Construction/ RESIDENTIAL MORTGAGE LOANS Prime ALT-A Permanent Subprime (2) Total Total loans outstanding $ 13,268 $ 2,239 $ 580 $ 497 $ 16,584 Average loan size (in thousands) 197 314 313 61 196 Average refreshed credit score (3) 722 703 720 575 715 Percentage that are first mortgages 100 % 100 % 99 % 81 % 99 % Average loan to value at origination 76 68 74 74 74 Nonaccrual loans and leases as a percentage of category 1.77 4.98 8.64 7.60 2.62 Gross charge-offs as a percentage of category: Year-to-Date 1.99 5.37 5.29 8.85 2.89 Quarter-to-Date .98 2.17 4.49 3.11 1.34 As of / For the Period Ended September 30, 2010 Gross Charge-Offs as a Percentage of Outstandings Nonaccrual as a Total Percentage of RESIDENTIAL MORTGAGE LOANS BY STATE Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 4,051 1.67 % 1.35 % .42 % Virginia 2,975 1.92 1.96 1.35 Florida 2,248 6.17 7.74 3.99 Maryland 1,629 1.95 2.58 .76 Georgia 1,564 2.73 3.52 1.89 South Carolina 1,533 2.72 2.85 1.32 Kentucky 403 1.42 .53 .22 West Virginia 340 1.32 .84 .64 Tennessee 301 2.10 1.32 .39 Texas 282 .52 .26 .14 Washington, D.C. 206 2.48 .77 .02 Alabama 192 2.03 3.74 .57 Other 860 3.19 2.87 .66 Total $ 16,584 2.62 % 2.89 % 1.34 % SUPPLEMENTAL DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE PORTFOLIO INFORMATION (4) As of / For the Period Ended September 30, 2010 Residential Home Equity Home Equity DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE LOANS & LINES Lot/Land Loans Loans Lines Total Total loans outstanding $ 1,454 $ 5,810 $ 5,595 $ 12,859 Average loan size (in thousands) (5) 61 43 36 41 Average refreshed credit score (6) 721 721 762 745 Percentage that are first mortgages 100 % 75 % 27 % 57 % Average loan to value at origination 80 64 64 65 Nonaccrual loans and leases as a percentage of category 6.74 1.48 .47 1.64 Gross charge-offs as a percentage of category: Year-to-Date 7.75 1.56 1.49 2.28 Quarter-to-Date 8.19 1.47 1.45 2.24 As of / For the Period Ended September 30, 2010 Gross Charge-Offs as a Percentage of Outstandings Nonaccrual as a DIRECT RETAIL 1-4 FAMILY AND LOT/LAND REAL ESTATE Total Percentage of LOANS AND LINES BY STATE OF ORIGINATION Outstandings Outstandings Year-to-Date Quarter-to-Date North Carolina $ 4,422 1.95 % 2.13 % 2.34 % Virginia 2,894 .87 1.34 1.22 South Carolina 1,235 2.21 2.47 2.57 Georgia 1,042 2.03 3.78 3.62 Maryland 814 .92 2.25 1.47 West Virginia 784 1.32 .99 .70 Florida 637 2.63 6.43 6.88 Kentucky 565 1.31 .66 .51 Tennessee 352 2.08 4.57 3.48 Washington, D.C. 84 .83 3.62 3.44 Other 30 1.01 1.00 1.83 Total $ 12,859 1.64 % 2.28 % 2.24 % Applicable ratios are annualized. (1) Excludes mortgage loans held for sale, covered loans, mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase and in process items. (2) Includes $345 million in loans originated by Lendmark Financial Services, which are disclosed as a part of the specialized lending category. (3) Weighted based on outstanding balance. (4) Direct retail 1-4 family and lot/land real estate loans are originated through the BB&T branching network. Excludes covered loans and in process items. (5) Home equity lines without an outstanding balance are excluded from this calculation. (6) Based on number of accounts. Return to Table of Contents 18 BB&T Corporation Credit Quality - Supplemental Schedules (Dollars in millions) SUPPLEMENTAL TROUBLED DEBT RESTRUCTURINGS INFORMATION As of September 30, 2010 Past Due 30-89 Past Due 90+ Current Status Days Days Total Performing restructurings: (1) (2) Commercial loans $ 809 92.4 % $ 66 7.5 % $ 1 0.1 % $ 876 Direct retail loans 124 94.6 6 4.6 1 0.8 131 Revolving credit loans 48 77.4 7 11.3 7 11.3 62 Residential mortgage loans 545 79.1 121 17.6 23 3.3 689 Specialized lending loans 4 100.0 - 0.0 - 0.0 4 Loans held for sale 8 26.7 18 60.0 4 13.3 30 Total performing restructurings 1,538 85.8 218 12.2 36 2.0 1,792 Nonperforming restructurings (3) 166 33.9 73 14.9 250 51.2 489 Total restructurings $ 1,704 74.7 $ 291 12.8 $ 286 12.5 $ 2,281 (1) Excludes restructured covered and other acquired loans accounted for under the accretion method. (2) Past due performing restructurings are included in past due disclosures. (3) Nonperforming restructurings are included in nonaccrual loan disclosures. Return to Table of Contents 19 BB&T Corporation Capital Information - Five Quarter Trend (Dollars in millions, except per share data, shares in thousands) As of / Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2010 2010 2009 2009 Selected Capital Information (1) Risk-based capital Tier 1 $ 13,828 $ 13,594 $ 13,657 $ 13,456 $ 12,851 Total 18,463 18,327 18,658 18,470 18,012 Risk-weighted assets (2) 117,765 116,073 117,410 117,167 115,608 Average quarterly tangible assets 149,253 153,399 157,603 158,061 150,992 Risk-based capital ratios Tier 1 11.7 % 11.7 % 11.6 % 11.5 % 11.1 % Total 15.7 15.8 15.9 15.8 15.6 Leverage capital ratio 9.3 8.9 8.7 8.5 8.5 Equity as a percentage of total assets 10.7 10.8 10.1 9.8 9.8 Book value per common share $ 24.11 $ 24.07 $ 23.80 $ 23.47 $ 23.41 Selected Non-GAAP Capital Information (3) Tangible common equity as a percentage of tangible assets 7.0 % 7.0 % 6.4 % 6.2 % 6.1 % Tier 1 common equity as a percentage of risk-weighted assets 9.0 8.9 8.6 8.5 8.4 Tangible book value per common share $ 15.25 $ 14.93 $ 14.67 $ 14.44 $ 14.10 Calculations of Tier 1 common equity and tangible assets and related measures: Tier 1 equity $ 13,828 $ 13,594 $ 13,657 $ 13,456 $ 12,851 Less: Qualifying restricted core capital elements 3,255 3,254 3,508 3,497 3,157 Tier 1 common equity 10,573 10,340 10,149 9,959 9,694 Total assets $ 157,230 $ 155,083 $ 163,700 $ 165,764 $ 165,328 Less: Intangible assets, net of deferred taxes 6,419 6,502 6,519 6,553 6,695 Plus: Regulatory adjustments, net of deferred taxes 207 187 493 806 712 Tangible assets 151,018 148,768 157,674 160,017 159,345 Total risk-weighted assets (2) $ 117,765 $ 116,073 $ 117,410 $ 117,167 $ 115,608 Tangible common equity as a percentage of tangible assets 7.0 % 7.0 % 6.4 % 6.2 % 6.1 % Tier 1 common equity as a percentage of risk-weighted assets 9.0 8.9 8.6 8.5 8.4 Tier 1 common equity $ 10,573 $ 10,340 $ 10,149 $ 9,959 $ 9,694 Outstanding shares at end of period (in thousands) 693,560 692,777 691,869 689,750 687,446 Tangible book value per common share $ 15.25 $ 14.93 $ 14.67 $ 14.44 $ 14.10 (1) Current quarter regulatory capital information is preliminary. (2) Risk-weighted assets are determined based on regulatory capital requirements. Under the regulatory framework for determining risk-weighted assets each asset class is assigned a risk-weighting of 0%, 20%, 50% or 100% based on the underlying risk of the specific asset class. In addition, off balance sheet exposures are first converted to a balance sheet equivalent amount and subsequently assigned to one of the four risk-weightings. (3) Tangible common equity and Tier 1 common equity ratios are Non-GAAP measures. BB&T uses the Tier 1 common equity definition used in the SCAP assessment to calculate these ratios. BB&T's management uses these measures to assess the quality of capital and believes that investors may find them useful in their analysis of the Corporation. These capital measures are not necessarily comparable to similar capital measures that may be presented by other companies. Return to Table of Contents 20 BB&T Corporation Selected Growth Rates Adjusted for Purchase Acquisitions and Selected Items Percentage Increase (Decrease) QTD Link QTD YTD PERCENTAGE CHANGES IN SELECTED BALANCE SHEET ITEMS (1) 3Q10 vs. 3Q09 3Q10 vs. 2Q10 2010 vs. 2009 Average Balances Commercial loans and leases (2) (1.6 ) % .3 % (2.3 ) % Direct retail loans (4.4 ) (3.6 ) (5.7 ) Sales finance loans 5.8 10.4 4.6 Revolving credit loans 8.5 9.1 10.4 Mortgage loans (2) 4.6 15.8 (2.2 ) Specialized lending 6.7 20.8 8.9 Other acquired loans (49.3 ) (95.1 ) (35.4 ) Total loans and leases held for investment (excluding covered loans) .2 4.7 (1.3 ) Covered loans (16.9 ) (11.4 ) (13.4 ) Total loans and leases held for investment (1.2 ) 3.6 (2.3 ) Noninterest-bearing deposits 8.9 15.4 10.0 Interest checking 25.4 (43.0 ) 38.7 Other client deposits 2.5 2.0 8.0 Client certificates of deposit (21.7 ) (39.6 ) (17.3 ) Total client deposits (3.5 ) (8.9 ) .6 Other interest-bearing deposits (66.8 ) (103.4 ) (49.5 ) Total deposits (9.5 ) (13.2 ) (3.8 ) Percentage Increase (Decrease) QTD Link QTD YTD PERCENTAGE CHANGES IN SELECTED INCOME STATEMENT ITEMS (1)(3) 3Q10 vs. 3Q09 3Q10 vs. 2Q10 2010 vs. 2009 Net interest income - taxable equivalent (4.2 ) % (8.5 ) % (1.2 ) % Noninterest income Insurance income (2.3 ) (48.4 ) (1.2 ) Service charges on deposits (21.4 ) (41.1 ) (12.5 ) Investment banking and brokerage fees (4.5 ) (26.2 ) (3.8 ) Mortgage banking income 15.9 192.6 (26.0 ) Checkcard fees 14.8 - 14.9 Other nondeposit fees and commissions 23.3 69.3 18.1 Trust and investment advisory revenues 11.1 10.2 15.8 Bankcard fees and merchant discounts 9.8 - 13.0 Other income (12.0 ) 102.0 (13.0 ) Total noninterest income (.4 ) 5.7 (5.0 ) Noninterest expense Personnel expense (3.7 ) (4.3 ) (2.7 ) Foreclosed property expense 38.0 (120.7 ) 160.0 Occupancy and equipment expense (7.7 ) (7.5 ) (4.3 ) Other noninterest expense 13.1 17.2 11.3 Total noninterest expense 4.3 (17.6 ) 10.8 Applicable ratios are annualized. (1 ) Adjusted to exclude estimated growth that resulted from the timing of acquisitions during 2010 and 2009. (2 ) Adjusted to exclude the estimated impact of loans disposed of or transferred in connection with BB&T NPA disposition strategy. (3 ) Excludes securities gains or losses, merger-related and restructuring charges, the net impact of valuation adjustments for mortgage servicing rights, gains or losses on mortgage servicing rights-related derivatives, the impacts of FDIC loss share accounting, and other selected items as noted on page 22 of this supplement. NM - not meaningful. Return to Table of Contents 21 BB&T Corporation Selected Items & Additional Information (Dollars in millions, except per share data) Favorable (Unfavorable) Selected Items Pre -Tax After -Tax Third Quarter 2010 Losses/write-downs related to NPA disposition strategy Other noninterest income $ (28 ) $ (17 ) Second Quarter 2010 No selected items noted First Quarter 2010 Colonial premises and equipment adjustment Occupancy and equipment expense 16 10 Contingency reserve adjustment Other noninterest expense 11 7 Fourth Quarter 2009 Colonial acquisition loan revaluation adjustment (1) Net interest income 9 5 Gain on sale of payroll processing business Other noninterest income 27 17 Income tax adjustments, net Provision for income tax 7 7 Third Quarter 2009 Contingency reserve Other noninterest expense (25 ) (15 ) Leveraged lease tax adjustment Provision for income tax 12 12 Second Quarter 2009 Accelerated amortization on preferred stock Dividends and accretion on preferred stock (47 ) (47 ) FDIC special assessment Regulatory charges (71 ) (44 ) Gain from extinguishment of debt Other noninterest expense 36 22 First Quarter 2009 Other-than-temporary impairment charges Securities gains (losses), net (36 ) (22 ) As of / Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 2010 2010 2009 2009 Selected Mortgage Banking Information Income statement impact of mortgage servicing rights valuation MSRs fair value increase (decrease) (2) $ (101 ) $ (234 ) $ 5 $ 158 $ (59 ) MSRs hedge gains (losses) 132 241 (1 ) (130 ) 72 Net $ 31 $ 7 $ 4 $ 28 $ 13 Residential mortgage loan originations $ 6,656 $ 5,013 $ 4,791 $ 5,327 $ 6,899 Residential mortgage servicing portfolio Loans serviced for others 60,207 59,322 57,200 54,583 52,188 Bank-owned loans serviced 20,331 18,621 18,719 18,991 18,782 Total servicing portfolio 80,538 77,943 75,919 73,574 70,970 Weighted-average coupon rate 5.37 % 5.43 % 5.49 % 5.57 % 5.62 % Weighted-average servicing fee .354 .357 .363 .369 .374 Selected Miscellaneous Information Derivatives notional amount $ 67,201 $ 64,187 $ 64,558 $ 66,175 $ 69,624 Fair value of derivatives 277 279 307 283 382 Unrealized appreciation (depreciation) on securities available for sale, net of tax (3) 49 74 (81 ) (244 ) (26 ) Common stock prices High 28.69 35.72 32.93 28.66 29.81 Low 21.72 26.18 25.40 23.75 19.83 End of period 24.08 26.31 32.39 25.37 27.24 Banking offices 1,790 1,791 1,838 1,857 1,859 ATMs 2,494 2,496 2,534 2,541 2,576 FTEs 31,331 31,603 31,929 32,394 32,821 (1) Amounts recorded in fourth quarter 2009 that relate to third quarter 2009. (2) Includes a $1 million and $2 million decrease due to a valuation adjustment for MSRs carried at the lower of cost or market at September 30,2010 and June 30, 2010, respectively. (3) Includes the impact of the FDIC loss sharing agreements on the covered securities. Return to Table of Contents 22 BB &T Corporation NON-GAAP Reconciliation Table Quarter Ended Sept. 30 June 30 March 31 Dec. 31 Sept. 30 NON-GAAP Reconciliation Table 2010 2010 2010 2009 2009 Efficiency ratio - GAAP 57.3 % 61.7 % 61.2 % 58.5 % 59.8 % Effect of securities gains (losses), net 5.6 5.1 (.1 ) - .8 Effect of merger-related and restructuring charges, net (.4 ) (1.6 ) (.7 ) (.4 ) (.8 ) Effect of contingency reserve - - .5 - (1.1 ) Effect oflosses/write-downs on NPA disposition loans (.6 ) - Effect of payroll services gain - - - .7 - Effect of Colonial revaluation adjustments - - - .3 - Effect of Colonial premises and equipment adjustments - - .8 - - Effect of FDIC loss share accounting .6 - .3 - - Effect of foreclosed property expense (7.1 ) (10.1 ) (8.1 ) (6.2 ) (5.4 ) Effect of amortization of intangibles (1.3 ) (1.4 ) (1.5 ) (1.5 ) (1.3 ) Efficiency ratio - reported 54.1 53.7 52.4 51.4 52.0 Fee income ratio - GAAP 45.2 % 42.7 % 38.5 % 41.7 % 42.6 % Effect of securities gains (losses), net (5.8 ) (5.5 ) .1 - (.8 ) Effect of payroll services gain - - - (.7 ) - Effect oflosses/write-downs on NPA disposition loans .6 - Effect of FDIC loss share accounting 2.3 3.6 .4 - - Effect of Colonial revaluation adjustments - - - .2 - Fee income ratio - reported 42.3 40.8 39.0 41.2 41.8 Year-to-Date September 30, NON-GAAP Reconciliation Table 2010 2009 Efficiency ratio - GAAP 60.0 % 54.3 % Effect of securities gains (losses), net 3.6 1.6 Effect of merger-related and restructuring charges, net (.9 ) (.5 ) Effect of contingency reserve .2 (.4 ) Effect oflosses/write-downs on NPA disposition loans (.2 ) - Effect of FDIC special assessment - (1.0 ) Effect of gain on extinguishment of debt - .7 Effect of Colonial premises and equipment adjustments .3 - Effect of FDIC loss share accounting .3 - Effect of foreclosed property expense (8.5 ) (3.3 ) Effect of amortization of intangibles (1.4 ) (1.2 ) Efficiency ratio - reported 53.4 50.2 Fee income ratio - GAAP 42.3 % 45.1 % Effect of securities gains (losses), net (3.9 ) (1.7 ) Effect oflosses/write-downs on NPA disposition loans .2 - Effect of FDIC loss share accounting 2.1 - Fee income ratio - reported 40.7 43.4 Return to Table of Contents 23
